Citation Nr: 0822892	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  06-39 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
varicose veins of the left leg.  

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral strain, to include pain to the hips and lower 
extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1946 to 
October 1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2005 rating decision in which the RO continued 
a 10 percent rating for varicose veins of the left leg, as 
well as a 40 percent rating for lumbosacral strain, to 
include pain to the hips and lower extremities.  In August 
2006, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in November 2006, and 
the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in December 2006.

In April 2008, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.  During the hearing, 
the veteran requested, and the undersigned granted, a 30-day 
abeyance period within which to submit additional evidence.  
To date, however, no additional evidence has been received.  
Also during the April 2008 hearing, the veteran indicated 
that he wished to withdraw from appeal his claim for a rating 
in excess of 40 percent for lumbosacral strain, to include 
pain to the hips and lower extremities. 

In May 2008, the undersigned granted the motion of the 
veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2007). 
 
The Board's dismissal of the claim for a rating in excess of 
40 percent for lumbosacral strain, to include pain to the 
hips and lower extremities, is set forth below.  The claim 
for a rating in excess of 10 percent for varicose veins of 
the left leg, is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when further action, on his part, is required.


FINDING OF FACT

On April 2, 2008, prior to the promulgation of a decision in 
the appeal, the veteran requested withdrawal of the appeal 
with regard to the claim for a rating in excess of 40 percent 
for lumbosacral strain, to include pain to the hips an lower 
extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, with regard to his claim for a rating in excess of 
40 percent for lumbosacral strain, to include pain to the 
hips and lower extremities, have been met.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 
20.204 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2007), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
substantive appeal may be withdrawn on the record during a 
hearing, and at any time before the Board promulgates a 
decision.  See 38 C.F.R. §§ 20.202, 20.204 (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative.  See 38 C.F.R. § 20.204 (2007).  

During the April 2, 2008 Board hearing, the veteran requested 
withdrawal of the appeal as to the claim for a rating in 
excess of 40 percent for lumbosacral strain, to include pain 
to the hips and lower extremities.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to that claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claim for a rating in excess of 40 percent for 
lumbosacral strain, to include pain to the hips and lower 
extremities, and it must be dismissed. 


ORDER

The appeal as to the claim for a rating in excess of 40 
percent for lumbosacral strain, to include pain to the hips 
and lower extremities, is dismissed.  

REMAND

The Board's review of the claims file reveals that further RO 
action on the claim remaining on appeal is warranted.  

Review of the claims file reflects that there are pertinent 
private medical records which have not been obtained.  During 
the April 2008 hearing, the veteran indicated that he 
received treatment for his left leg condition from Dr. 
Whaley.  He added that he had last seen Dr. Whaley for 
treatment for his left leg varicose veins six months earlier.  
He acknowledged that these records of private treatment had 
not been submitted to VA, and requested a 30 day abeyance to 
obtain this evidence.  As noted above, no additional medical 
evidence has been associated with the claims file.  While the 
record includes September 2006 and January 2007 letters from 
Dr. Whaley regarding the veteran's back, the most recent 
records of treatment from this physician associated with the 
claims file are from December 2003.  

The Board notes that, in a March 2004 letter, the RO 
requested records of treatment for the lumbar spine and 
varicose veins in the legs from Dr. Whaley.  This letter 
indicated that a VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
or its equivalent, signed by the veteran, was enclosed.  The 
Board notes that no copy of this release is associated with 
the claims file.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for varicose veins of the left leg from Dr. 
Whaley.  If more current authorization to obtain these 
records is required, the RO should request that the veteran 
sign and furnish such appropriate authorization for the 
release to VA of all such private medical records, and any 
such authorization should be associated with the claims file.

The Board also points out that the veteran's varicose veins 
of the left leg, are currently rated as 10 percent disabling 
pursuant to Diagnostic Code 7120, which provides a 10 percent 
rating for intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery.  A 20 percent rating requires persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating requires persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration, while a 60 percent rating requires persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating 
requires massive board-like edema with constant pain at rest 
attributed to the effects of varicose veins.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  

The Board notes that the most recent VA examination report 
regarding the veteran's service-connected varicose veins of 
the left leg, is from May 2005.  During that VA examination, 
the veteran reported that he experienced "muscle spasms" 
and nocturnal muscle cramps, but added that support stockings 
did help some.  He stated that he occasionally experienced 
swelling in the lower extremities, but rarely experienced 
daytime cramps.  He described fatigue in his legs, which was 
worse when walking, and indicated that he was limited in the 
amount of exercise he could do.  Examination of the lower 
extremity revealed very mild swelling, with minimal evidence 
of varicose veins.  The veteran had bilateral 1+ dorsalis 
pedis pulse, and decreased light touch sensation in his feet.  
The examiner noted that he could find very little evidence of 
varicose veins, and suspected that the veteran's paresthesias 
and pain in his legs were related to diabetic peripheral 
neuropathy.  He opined that his diabetic peripheral 
neuropathy played a larger part than any varicose veins in 
contributing to the veteran's leg pain, and added that he did 
not believe the nocturnal muscle leg cramps were related to 
varicose veins.  

During the April 2008 hearing, the veteran indicated that he 
experienced persistent edema, elevated his leg for relief and 
did not experience relief, and had flaking and itching of 
eczema on his left leg.  

To ensure that the record reflects the current severity of 
this disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected varicose veins of the left leg.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report for the scheduled VA examination, without good cause, 
shall result in a denial of the claim for increase.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to any scheduled examination, the 
RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Dorn VA Medical Center (VAMC), dated from February 1998 to 
November 2006.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent treatment records from the 
Dorn VAMC, since November 2006, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all pertinent evidence in 
his possession (not previously requested).  If current 
authorization from the veteran is required to obtain the 
outstanding treatment records of Dr. Whaley (as noted above), 
the RO should specifically request that the veteran provide 
such authorization, and a copy of such authorization should 
be associated with the claims file.  The RO should also 
ensure that its notice to the veteran meets the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate a claim for an increased rating: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should obtain from the Dorn 
VAMC all records of evaluation and/or 
treatment of varicose veins of the left 
leg, since November 2006.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim remaining on appeal, that is not 
currently of record.  If a more current 
authorization is required to obtain 
outstanding treatment records from Dr. 
Whaley, the RO should specifically 
request that the veteran provide current 
signed authorization to enable it to 
obtain all outstanding records from this 
provider, and a copy of such 
authorization should be associated with 
the claims file. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period) and 
the RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above).   

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Whaley (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished (with 
all results made available to the 
examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

Regarding the veteran's varicose veins of 
the left leg, the examiner should 
describe whether or not there is 
persistent edema incompletely relieved by 
elevation of the extremity, stasis 
pigmentation or eczema, intermittent or 
persistent ulceration, subcutaneous 
induration, massive board-like edema, or 
constant pain at rest. 

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim 
remaining on appeal.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim, on 
the merits, in light of all pertinent 
evidence and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied. The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other 






appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE  E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


